Name: Commission Regulation (EC) NoÃ 1967/2004 of 16 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 17.11.2004 EN Official Journal of the European Union L 341/1 COMMISSION REGULATION (EC) No 1967/2004 of 16 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 November 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 16 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 134,0 070 56,3 204 56,6 999 82,3 0707 00 05 052 95,5 204 32,5 999 64,0 0709 90 70 052 86,7 204 90,2 999 88,5 0805 20 10 204 76,2 999 76,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 67,1 624 79,5 999 73,3 0805 50 10 052 50,0 388 31,5 524 67,3 528 20,8 999 42,4 0806 10 10 052 113,9 400 211,0 508 251,8 999 192,2 0808 10 20, 0808 10 50, 0808 10 90 388 112,0 400 93,1 404 99,7 512 104,2 720 55,8 800 194,5 804 106,7 999 109,4 0808 20 50 052 67,3 720 58,4 999 62,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.